                                       UNITED STATES DISTRICT COURT
                                            District of Minnesota


                                              Kate M. Fogarty, Clerk
                                       Tricia M. Pepin, Chief Deputy Clerk

Warren E. Burger Federal       U.S. Courthouse               Gerald W. Heaney Federal       Edward J. Devitt U.S.
Building and U.S. Courthouse   300 South Fourth Street       Building and U.S. Courthouse   Courthouse and Federal
316 North Robert Street,       Suite 202                     and Customhouse                Building
Suite 100                      Minneapolis, MN 55415         515 West First Street,         118 South Mill Street,
St. Paul, MN 55101             (612) 664-5000                Suite 417                      Suite 212
(651) 848-1100                                               Duluth, MN 55802               Fergus Falls, MN 56537
                                                             (218) 529-3500                 (218) 739-5758




October 21, 2019



Laura Loomer
c/o Freedom Watch, Inc.
2020 Pennsylvania Ave NW #345
Washington, DC 20006

RE: Application for Entry of Default filed 10/11/2019, Docket #11

Dear Ms. Loomer:

After reviewing the docket in your case, the Application for Entry of Default (Docket Entry No.
11) is denied because defendant Rashida Harbi Tlaib has not failed to plead or otherwise defend
as required by Federal Rule of Civil Procedure 55(a).

If you disagree with this decision, you may file a motion with the Court.

Sincerely,
Kate M. Fogarty, Clerk

By: lmb, Deputy Clerk
